Title: Abigail Adams to John Adams, 22 April 1789
From: Adams, Abigail
To: Adams, John


        
          Braintree April 22d 1789
          my dearest Friend
        
        I received mr Bourn’s Letter to day, dated this day week, and I was very happy to Learn by it that you had made so Rapid a progress. I hope you stoped at my old acquaintance Avery’s, and that you met with as good entertainment as I had led you to expect. all your Friends rejoiced in the fine weather which attended you, and conceive it, a propitious omen. I enjoyed, the Triumph tho I did not partake the ’Gale, and perhaps my mind might have been a little Elated upon the Late occasion if I had not have lived Long enough in the world to have seen the fickleness of it, yet to give it, its due, it blew from the right point on that day.
        Mr Allen was so polite as to come out to Braintree to day to know if I had any Letters or package that I wish’d to send forward to you, & that he would take them. I pomis’d to forward a Letter & News papers. mr A. I presume has buisness of importance by his return so soon. I hope it is not an office that a Friend of yours now hold’s, and who is in some little anxiety about his own Fate. I received a Letter from him this Evening. I will inclose it by an other opportunity, yet I promisd to mention to you what I conceived almost, or quite needless, because I knew your sentiments with respect to him so well, that I was sure you would interest yourself for his continuance in office whatever the System might be. if I have written a little ambiguously you may the more easily guess at the person meant.
        The Children are now at home. Charles tells me that the Class which take their degree leave colledge the 21 of June and that if you have occasion for him he can come on as soon after that day as you wish, that he can have his degree as well as if he was present. he seems to be fond of the thought of getting rid of the parade of commencment. if it would be no injury to him, I should be equally fond of getting rid of a trouble in which there is very little Satisfaction, a good deal of expence & generally many affronts given by omissions
        I mentiond it to the dr & he approves it. I wrote thus early that I might know your mind upon the subject. you will give me the earliest information respecting prospects I hope you will be carefull of your Health, and be enabled to go through the arduous task in which you are engaged. I wish to hear from you as often as possible. my Love to mrs Smith & childr[en.] Let Brisler know that his wife & child are very cleverly, that she is able to Nurse it, & much better than she was before she was confin’d mr Bass moves tomorrow into our House. I have reserved a part of it for Esther if Brisler should continue at Newyork, and that will obviate the difficuly of being alone in a House. I had the misfortune of loosing one of the Young creatures a day or two after you left me by the Horn sickness it faild of eating in the morning & before I could get any body to it, it was dead— the Horns were hollow upon inspection but I suppose your Farm is quite out of your head by this Time & you will only think of it as a departed Friend, & without the consolation of thinking its situation better’d, the 20 Trees are all set out, & came in good order.
        I am my dearearst Friend / most affectionatly yours
        A Adams—
      